Exhibit 10.8

Addendum to Employment Agreement
 
This Addendum dated February 28, 2006, to the Employment Agreement by and
between IXI Mobile, Inc., a Delaware corporation (the “Corporation”) and Amit
Haller (“Employee”) effective as of March 1, 2001 as amended on June 1, 2001
(“Addendum 1”) and as of January 1, 2006 (“Addendum 2”) (the “Employment
Agreement”) is entered into by and between Company and Employee  (the
“Addendum”).
 

Whereas:  
Employee is employed by the Corporation as of March 1, 2001, pursuant to the
Employment Agreement;

 

Whereas:  
The parties have agreed that, as of the date of the closing of the contemplated
merger transaction (the “Addendum Effective Date” and the “Closing”,
respectively), among the Corporation, the Israel Technology Acquisition Corp.,
and the ITAC Acquisition Subsidiary Corp. (the “Group”) and subject thereto, the
terms of the Employee’s employment shall be automatically modified and the
Employment Agreement amended, in accordance with the terms set forth below.

 
Therefore, it is hereby stipulated and agreed between the parties as follows:
 
1.
The preface to this Addendum constitutes an indivisible and integral part
thereof.

 
2.
Unless otherwise defined herein, the capitalized terms appearing herein shall
have the meanings attributed to them in the Employment Agreement or, where so
expressly indicated, in the Agreement and Plan of Merger entered into as of
February 28, 2006 (the "Merger Agreement").

 
3.
As of the Addendum's Effective Date, the terms of Employee’s employment shall be
modified and the Employment Agreement amended as follows:

 

 
3.1.
The Salary (as defined in Section 3.1 (a) of the Employment Agreement and as
amended by Addendum 1 and thereafter by Addendum 2 to the Employment Agreement)
shall be increased to the annual gross sum of US$250,000 (two hundred fifty
thousand US dollars) payable in 12 monthly installments beginning with the
monthly installment of the Salary payable for the month in which the Closing
shall occur, with the aforesaid increase in the Salary being paid for said month
on a pro-rata basis, for that portion of the month following the Closing.

 

 
3.2.
Annual Bonus

 

 
3.2.1.
In addition to the Salary, and commencing with the 2006 calendar year, the
Employee shall be entitled to an annual bonus for each calendar year in which he
was employed in a gross amount calculated as follows (the “Annual Bonus”):

 
A gross amount equal to 2% (two percent) of that portion of the Group’s net
income (as such term is defined in Section 2.15 of the Merger Agreement) which
exceeds the amount of the net income of the Group in the immediately preceding
calendar year (the “Profit Increase”).
 
For the removal of doubt, it is hereby clarified that the baseline for the
calculation of the Profit Increase for the 2006 calendar year shall be the net
income of the Corporation in 2005 calendar year and if the financial statements
of the Corporation for 2005 show no net income then the baseline amount shall be
zero.
 

 
3.2.2.
The Annual Bonus shall be paid within five (5) Business Days following the
filing of the Parent’s Annual Report on Form 10K with the Securities and
Exchange Commission for the relevant year. Subject to the provisions of Section
3.4 of this Addendum, in the event of a termination of the Employment Agreement
prior to completion of any calendar year and/or prior to the publication of the
financial statements for a given calendar year, Employee shall be entitled to
the proportionate share of the Annual Bonus and the Target Bonuses (based upon a
calculation of the applicable bonus for the entire calendar year in which the
Employment Agreement has been terminated), as the case may be, which shall be
paid within the timeframe provided for in the Addendum.

 

--------------------------------------------------------------------------------


 
3.3. Target Bonuses
 
Options
 
3.3.1. Immediately following the Closing, the Board of Directors of the Parent
shall grant Employee options to purchase 750,000 shares of the Parent's Common
Stock (the "Additional Options") which shall vest in accordance with the
following terms:
 
3.3.1.1. Upon reaching the 2007 Net Profit Target (as defined in, and in
accordance with the terms of, the Merger Agreement), an aggregate number of
Additional Options shall vest equal to 150,000 multiplied by a fraction (A) the
numerator of which shall be the excess of Parent’s net income of the calendar
year ending December 31, 2007 over $15,000,000 and (B) the denominator of which
shall be $10,000,000. In no event shall the fraction in the preceding sentence
exceed one (1); any of the foregoing Additional Options which were not vested in
accordance with the foregoing shall expire and be of no further effect; and
 
3.3.1.2. Upon reaching the 2008 Net Profit Target (as defined in, and in
accordance with the terms of, the Merger Agreement) an aggregate number of
Additional Options shall vest equal to 150,000 multiplied by a fraction (A) the
numerator of which shall be the excess of Parent’s net income for the calendar
year ending December 31, 2008 over $20,000,000 and (B) the denominator of which
shall be $25,000,000. In no event shall the fraction in the preceding sentence
exceed one (1); any of the foregoing Additional Options not vested in accordance
with the foregoing shall expire and be of no further effect; and
 
3.3.1.3. 450,000 of the Additional Options, a third of which shall vest upon and
be conditional upon achievement of each of the First Share Price Trigger
(150,000 Additional Options), the Second Price Trigger (150,000 Additional
Options), and the Third Price Trigger (150,000 Additional Options) (as each term
is defined in, and in accordance with the terms of, the Merger Agreement).
Provided, however, that the First Share Price Trigger, the Second Price Trigger,
and the Third Price Trigger shall be deemed to have occurred only if such
relevant Share Price shall have remained during any twenty (20) Trading Days
during any thirty (30) consecutive Trading Day period at any time during the
period commencing on the Closing and ending on the fourth anniversary thereof..
Upon the fourth anniversary from Closing, any Additional Options not vested in
accordance with the foregoing shall expire and be of no further effect.
 
3.3.2. The foregoing vesting schedule shall be accelerated in every event where
the Holders and the Derivative Holders (as such terms are defined in the Merger
Agreement) shall be entitled to acceleration of the issuance of any Additional
Shares (as such term is defined in the Merger Agreement).
 
3.3.3. The Additional Options shall be granted pursuant to the Parent’s US
employee share option plan. The exercise price of the Additional Options shall
be US$5.00 (five US dollars) per share of Parent’s Common Stock issuable upon
such exercise.
 
Cash Bonuses
 
2

--------------------------------------------------------------------------------


 
3.3.4. In addition to the Additional Options, Employee shall be entitled to the
following cash bonuses:
 
3.3.4.1. a cash bonus in the gross amount of US $200,000 (two hundred thousand
US dollars) upon achievement of the First Share Price Trigger during any twenty
(20) Trading Days during any thirty (30) consecutive Trading Day period at any
time during the period commencing on the Closing and ending on the fourth
anniversary thereof (the “Share Price Bonus”).
 
3.3.4.2. a cash bonus of the gross amount of up to US$800,000 (eight hundred
thousand US dollars) (“Second Bonus”) upon the Employee becoming entitled to the
Share Price Bonus under 3.3.4.1 above and the occurrence of any one of the
following conditions, as follows: (i) if the Parent receives funds upon the
exercise of warrants outstanding on the date of the Merger Agreement to acquire
shares of Parent Common Stock (“Parent Warrants”) of no less than US$ 45
million, the Employee shall be entitled to the full amount of the Second Bonus;
(ii) if the Parent’s Board calls for the cashless exercise of the lower of (a)
all outstanding Parent Warrants, or (b) 69% of the Parent Warrants, the Employee
shall be entitled to the full amount of the Second Bonus; and (iii) if Parent
receives proceeds from the exercise of Parent Warrants in the amount of less
than US$45 million, then a proportionate amount of the Second Bonus shall be
payable to Employee - the sum of which shall be calculated by multiplying the
Second Bonus by a fraction, the numerator of which shall be the amount of such
proceeds and the denominator of which shall be US$45 million. Sums payable under
(iii) above shall be calculated and payable on a quarterly basis and shall be
deemed on account of payments due under (i) and (ii) above. Under no event will
the aggregate amount payable to Employee under this subsection 3.3.4.2 exceed
US$800,000.
 
3.3.4.3. (a) cash bonuses in the gross amount of US $200,000 (two hundred
thousand US dollars) each for the achievement of each of the (i) the Revenue
Target (as defined in the Merger Agreement) during calendar year 2006; (ii) the
Second Price Trigger; and (iii) the Third Price Trigger; (b) upon reaching the
2007 Net Profit Target, a cash bonus in the gross amount of US$200,000 (two
hundred thousand US dollars) multiplied by a fraction (A) the numerator of which
shall be the excess of Parent’s net income of the calendar year ending December
31, 2007 over $15,000,000 and (B) the denominator of which shall be $10,000,000.
In no event shall the fraction in the preceding sentence exceed one (1); (c)
upon reaching the 2008 Net Profit Target, a cash bonus in the gross amount of
US$200,000 (two hundred thousand US dollars) multiplied by a fraction (A) the
numerator of which shall be the excess of Parent’s net income for the calendar
year ending December 31, 2008 over $20,000,000 and (B) the denominator of which
shall be $25,000,000. In no event shall the fraction in the preceding sentence
exceed one (1). The bonuses included in this Section shall be referred to herein
as the “Target Bonuses”.  
 
Provided, however that the Second Price Trigger, and the Third Price Trigger
shall be deemed to have occurred only if such relevant Share Price shall have
remained during any twenty (20) Trading Days during any thirty (30) consecutive
Trading Day period at any time during the period commencing on the Closing and
ending on the fourth anniversary thereof.
 
3

--------------------------------------------------------------------------------


 
3.4. Section 2 of the Employment Agreement shall be deleted and a new Section 2
shall be inserted and shall read as follows:
 
2. TERM
 
Corporation and Employee may terminate this Agreement at any time and for any
reason upon 90 days’ prior written notice to the other party (the “Termination
Notice”).
 
In the event that (i) the Corporation terminates the Employment Agreement for
any reason (including pursuant to Section 8.1(a) of the Employment Agreement)
other than a termination by the Board for just cause pursuant to Section 8.1(b)
of the Employment Agreement; or (ii) the Employee terminates the Employment
Agreement for just cause pursuant to Section 8.1 (c) of the Employment
Agreement, Employee shall be entitled to the following
 
(a) Salary and benefits set forth in sections 3.1(a) as amended in this
Addendum; 3.1(b), 3.1(c), 3.1(d) and 3.1(e) under the Employment Agreement which
would have been due to him in a twelve-month period following the furnishing of
the Termination Notice (the “Severance Period”); and
 
(b) un-expired Additional Options not yet vested as of the effective date of
termination shall not expire and shall vest upon triggering events set forth in
Section 3.3.1, if applicable, even if those occur after termination; and
 
(c) immediate vesting upon the effective date of termination of all unvested
Corporation Options and Corporation Shares (defined below);
 
(d) extension of the exercise period of all Corporation Options and all vested
Additional Options to the full term of said options pursuant to the relevant
share option plan in place with regard to said options, and in the absence of a
provision in the share option plan in this regard, the full term of said options
shall be 10 years or earlier upon so called "Change of Control" events as set
forth in the Corporation's US Share Option Plan ("Plan"); upon a so called
"Change of Control" event such Corporation Options and Additional Options shall
be subject to adjustment/swap/early exercise in the same manner as other options
subject to the Plan.
 
(e) Target Bonuses and Annual Bonuses which would have been due to him during
the Severance Period; In the event that such Severance Period ends prior to
completion of any calendar year and/or prior to the publication of the financial
statements for a given calendar year, Employee shall be entitled to the
proportionate share of the Annual Bonus and the Target Bonuses (based upon a
calculation of the applicable bonus for the entire calendar year in which the
Severance Period ends), as the case may be, which shall be paid within the
timeframe provided for in the Addendum.
 
In addition to the foregoing, in the event that the First Share Price Trigger
during any twenty (20) Trading Days during any thirty (30) consecutive Trading
Day period is achieved following the effective date of termination but before
the lapse of the fourth anniversary from Closing, the Corporation's obligation
to pay Employee the Share Price Bonus and the Second Bonus shall survive said
terminationand be payable upon the meeting of any of the conditions set forth in
Sections 3.3.4.1 and 3.3.4.2 , as applicable. 
 
For the avoidance of doubt the 90 day notice period set forth in the first
paragraph of Section 2 shall overlap with the Severance Period.
 
4

--------------------------------------------------------------------------------


 
3.5. In the event that (i) the Board of the Corporation terminates the
Employment Agreement of the Employee for just cause pursuant to Section 8.1(b)
of the Employment Agreement; or (ii) the Employee terminates the Employment
Agreement other than for just cause pursuant to Section 8.1 (c) of the
Employment Agreement, then Employee shall only be entitled to (a) Salary and
benefits set forth in sections 3.1(a) as amended in this Addendum; 3.1(b),
3.1(c), 3.1(d) and 3.1(e) under the Employment Agreement and Annual Bonuses,
Target Bonuses, Share Price Bonus, Second Bonus, and Additional Options (subject
to vesting events and conditions precedent set forth in this Addendum ) which
would have been due to him in a three-month period following the furnishing of
the Termination Notice. Any Additional Options and Corporation Options vested
prior to expiry of the three months period shall be exercisable no later than 6
months following such date or earlier upon so called "Change of Control" events
as set forth in the Corporation's Plan; upon a so called "Change of Control"
event such Corporation Options and Additional Options shall be subject to
adjustment/swap/early exercise in the same manner as other options subject to
the Plan.
 
3.6. Section 8.1 of the Employment Agreement shall be amended by deleting
Sections 8.1 (d) and 8.1 (e) and replacing them with the following new Section
8.1 (d):
 
“(d) In the event of a termination of this Employment Agreement by either party
pursuant to Section 2 of this Employment Agreement (as amended by Section 3.4 of
the Addendum), during the notice period provided in said Section 2 Employee
shall cooperate with the Corporation and use his best efforts to assist the
integration into the Corporation’s organization of the person or persons who
will assume the Employee’s responsibilities. During the aforesaid notice period
the employer-employee relationship shall continue.”
 
3.7. Section 8.2 of the Employment Agreement shall be deleted.
 
3.8. Pre-Closing Shares
 
Immediately prior to the Closing, and as a bonus to Employee for his efforts in
connection with the consummation of the transactions contemplated by the Merger
Agreement, the Board of Directors of the Corporation shall issue to the Employee
that number of shares of the Corporation's Common Stock, pursuant to the
Corporation’s US Share Option Plan (the “Shares”) which, upon conversion to
shares of Common Stock of the Parent shall equal 216,000 shares of the Parent's
Common Stock (the “Shares”).
 

 
3.8.1.
With regard to shares of Common Stock in the Corporation (the “Corporation
Shares”) and options to purchase Common Stock in the Corporation (the
“Corporation Options”), presently held by Employee, Employee hereby waives any
acceleration or other rights pertaining to any securities held by him which may
be triggered by the merger transaction among the Group.

 

 
3.9.
Closing Bonus

 
Subject to the Closing, Employee shall be entitled to a one-time lump-sum bonus
in the gross amount of US$220,000 (Two Hundred Twenty Thousand US dollars)
payable immediately following the Closing (the “Closing Bonus”). Employee hereby
irrevocably instructs the Corporation to deduct from the net amount of the
Closing Bonus payable to Employee the full amount of the loan outstanding and
owed by Employee to the Corporation, in the sum of US$110,000 (One Hundred Ten
Thousand US dollars.
 
4. The provisions of this Addendum are subject to the Closing and are in
amendment of the provisions of the Employment Agreement. In the event of an
inconsistency between the provisions of the Employment Agreement and the
provisions of this Addendum, the provisions of this Addendum shall prevail.
 
5. For the removal of doubt it is hereby clarified that, other than as
specifically amended hereby, the provisions of the Employment Agreement shall
remain in full force and effect.
 
6. Employee confirms that other than an outstanding debt owed to the Employee
which, as of the date of signing this Addendum amounts to $8,334(eight thousand
three hundred thirty four US dollars), and reimbursement of expenses in the
ordinary course of business, the Corporation or any of its affiliated entities
has no outstanding debts and liabilities to the Employee arising under any
relationship with the Corporation preceding the signing date of this Addendum
and that he has no claims, demands and requests from the Company for any such
debts and liabilities. For the removal of doubt, it is hereby clarified that the
foregoing confirmation does not apply to any debt or liability that may arise
following the date of signing of this Addendum.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereby duly executed this Addendum
on the day and year first set forth above.
 

IXI Mobile Inc.   /s/ Amit Haller By: /s/ Gideon Barak   Amit Haller

 


 
We agree to the above:
 
/s/ Israel Frieder
Israel Technology Acquisition Corp.
 
6

--------------------------------------------------------------------------------

